

116 HR 2750 IH: Justice for Ser­vice­mem­bers Act
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2750IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Cicilline (for himself, Mr. Reschenthaler, and Mr. Takano) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the  Committee on Veterans’ Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 9 of the United States Code to prohibit predispute arbitration agreements that force
			 arbitration of certain disputes arising from claims of servicemembers and
			 veterans.
	
 1.Short titleThis Act may be cited as the Justice for Ser­vice­mem­bers Act. 2.PurposesThe purposes of this Act are—
 (1)to prohibit predispute arbitration agreements that force arbitration of disputes arising from claims brought under chapter 43 of title 38 of the United States Code (relating to employment and reemployment rights of members of the uniformed services) and the Servicemembers Civil Relief Act (50 U.S.C. 3901–4043); and
 (2)to prohibit agreements and practices that interfere with the right of persons to participate in a joint, class, or collective action related to disputes arising from claims brought under the provisions of such laws.
			3.Arbitration of disputes involving the rights of servicemembers and veterans
 (a)In generalTitle 9 of the United States Code is amended by adding at the end the following:  4Arbitration of Ser­vice­mem­ber and Veteran Disputes  Sec. 401. Definitions. 402. No validity or enforceability.  401.DefinitionsIn this chapter—
 (1)the term predispute arbitration agreement means an agreement to arbitrate a dispute that has not yet arisen at the time of the making of the agreement; and
 (2)the term predispute joint-action waiver means an agreement, whether or not part of a predispute arbitration agreement, that would prohibit, or waive the right of, one of the parties to the agreement to participate in a joint, class, or collective action in a judicial, arbitral, administrative, or other forum, concerning a dispute that has not yet arisen at the time of the making of the agreement.
							402.No validity or enforceability
 (a)In generalNotwithstanding any other provision of this title, no predispute arbitration agreement or predispute joint-action waiver shall be valid or enforceable with respect to a dispute relating to disputes arising under chapter 43 of title 38 or the Servicemembers Civil Relief Act.
							(b)Applicability
 (1)In generalAn issue as to whether this chapter applies with respect to a dispute shall be determined under Federal law. The applicability of this chapter to an agreement to arbitrate and the validity and enforceability of an agreement to which this chapter applies shall be determined by a court, rather than an arbitrator, irrespective of whether the party resisting arbitration challenges the arbitration agreement specifically or in conjunction with other terms of the contract containing such agreement, and irrespective of whether the agreement purports to delegate such determinations to an arbitrator.
 (2)Collective bargaining agreementsNothing in this chapter shall apply to any arbitration provision in a contract between an employer and a labor organization or between labor organizations, except that no such arbitration provision shall have the effect of waiving the right of a worker to seek judicial enforcement of a right arising under a provision of the Constitution of the United States, a State constitution, or a Federal or State statute, or public policy arising therefrom..
			(b)Technical and conforming amendments
 (1)In generalTitle 9 of the United States Code is amended— (A)in section 1 by striking of seamen, and all that follows through interstate commerce and inserting persons and causes of action under chapter 43 of title 38 or the Servicemembers Civil Relief Act;
 (B)in section 2 by inserting or as otherwise provided in chapter 4 before the period at the end; (C)in section 208—
 (i)in the section heading by striking Chapter 1; residual application and inserting Application; and (ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4.; and
 (D)in section 307— (i)in the section heading, by striking Chapter 1; residual application and inserting Application; and
 (ii)by adding at the end the following: This chapter applies to the extent that this chapter is not in conflict with chapter 4.. (2)Table of sections (A)Chapter 2The table of sections of chapter 2 of title 9, United States Code, is amended by striking the item relating to section 208 and inserting the following:
						
							
								208. Application..
 (B)Chapter 3The table of sections of chapter 3 of title 9, United States Code, is amended by striking the item relating to section 307 and inserting the following:
						
							
								307. Application..
 (3)Table of chaptersThe table of chapters of title 9, United States Code, is amended by adding at the end the following:
					
						
							4. Arbitration of servicemember and veteran disputes.
				4.Limitation on waiver of rights and protections under Servicemembers Civil Relief Act
 (a)AmendmentsSection 107(a) of the Ser­vice­mem­bers Civil Relief Act (50 U.S.C. 3918(a)) is amended— (1)in the second sentence by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver before the period at the end; and
 (2)in the third sentence by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver before the period at the end. (b)Application of amendmentsThe amendments made by subsection (a) shall apply with respect to waivers made on or after the date of the enactment of this Act.
 5.Effective dateThis Act, and the amendments made by this Act, shall take effect on the date of enactment of this Act and shall apply with respect to any dispute or claim that arises or accrues on or after such date.
		